Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 20 February 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            Sir
                            Head Quarters New Windsor Feby 20th 81
                        
                        I have ordered a detachment to be made at this post to rendezvous at Peeks Kill the 19th instant, which
                            together with another to be formed at Morris Town from the Jersey troops will amount to about twelve hundred Rank
                            & file.
                        The destination of this detachment is to act against the corps of the enemy now in Virginia in conjunction
                            with the Militia and some ships from the fleet of the Chevalier Des touches, which he informs me sailed the 9th instant
                            from New Port.
                        You will take the command of this detachment, which you will in the first instance march off by batalions
                            towards Pompton there to rendezvous and afterwards proceed with all possible dispatch to the Head of Elk.
                        You will make your arrangemts with the Qr Master General concerning the route you are to take—concerning
                            transportation, tents, intrenching tools and other articles in his department of which you may stand in need; with the
                            Commissary General concerning provisions; with the Clothier concerning clothing, shoes &c. And with General Knox
                            concerning the artillery and stores you will want for the expedition. The result of these several arrangements you will
                            report at Head Quarters.
                        When you arrive at Trenton, if the Delaware is practicable and boats are readily to be had, you will save
                            time by going from thence by water to Christeen bridge, Marcus hook or Chester but if you cannot
                            avail yourself of this mode you must proceed by land, by the route which the Qr Mr and Commy may designate as most
                            convenient for covering and supplies. 
                        You are not to suffer the detachment to be delayed for want either of provision forage or waggons on the
                            route; where the ordinary means will not suffice with certainty you will have recourse to military impress.
                        You will take your measures with the Qr Mr General in such a manner that vessels may be ready by your arrival
                            at the Head of Elk to convey you down the bay to Hampton Road or to the point of operation and you will open a previous
                            communication with the officers Commanding the ships of His Christian Majesty to concert your operations and to engage him
                            to send (if it can be spared) a frigate up the bay to cover your passage without which, or some other armed Vessels might
                            be otherwise insecure.
                        When you arrive at your destination, you must act as your own judgment and the circumstances shall direct.
                        You will open a correspondence with the Baron De Steuben who now commands in Virginia informing him of your
                            approach and requesting him to have a sufficient body of Militia ready to act in conjunction with your detachment. It will
                            be adviseable for him to procure persons in whom he can confide well acquainted with the Country at Portsmouth and in the
                            Vicinity, some who are capable of giving you a military idea of it and others to serve as guides.
                        You should give the earliest attention to acquiring a knowledge of the different rivers but particularly
                            James’ River, that you may know what harbours can best afford shelter and security to the cooperating Squadron, in case of
                            blockade by a superior force.
                        You are to do no act whatever with Arnold that directly or by implication may skreen him from the punishment
                            due to his treason and desertion, which if he should fall into your hands, you will execute in the most summary way.
                        Having recommended it to the Count De Rochambeau to detach a land with the naval force that might be destined
                            for Chesapeak bay (though from the disposition which has already taken place it is not probable that land forces will be
                            sent yet) if the recommendation should be complied with, you will govern yourself in cooperation with the Officer
                            commanding the French troops agreeable to the intentions and instructions of His Most Christian Majesty of which you were
                            the bearer, and which being still in your possession it is unnecessary for me to recite.
                        You will keep me regularly advised of your movements & progress, & when the object of the
                            detachment is fulfilled (or unfortunately disappointed) you will return with it by the same Rout, if circumstances admit
                            of it and with as much expedition as possible to this Post. I wish you a successful issue to the enterprise and all the glory which I am persuaded you will deserve

                    